


110 HRES 1027 IH: Amending the Rules of the House of

U.S. House of Representatives
2008-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1027
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2008
			Mr. Lamborn (for
			 himself, Mr. David Davis of Tennessee,
			 Mrs. Blackburn,
			 Mr. Kingston,
			 Mr. Gingrey,
			 Mr. Flake,
			 Mr. Price of Georgia,
			 Mrs. Cubin,
			 Mr. Chabot,
			 Mr. Kuhl of New York,
			 Mr. Franks of Arizona,
			 Mr. Pitts,
			 Ms. Foxx, Mrs. Bachmann, and Mr. Cantor) submitted the following resolution;
			 which was referred to the Committee on
			 Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to strike rule XXVIII, popularly known as the Gephardt
		  rule, and to require recorded votes on measures that increase the
		  statutory limit on the public debt.
	
	
		That rule XXVIII of the Rules of the
			 House of Representatives is amended to read as follows:
			Rule XXVIIIStatutory limit on public
				debt
					It shall not be
				in order to agree to a bill, joint resolution, or conference report increasing
				the statutory limit on the public debt unless the vote upon final passage of
				such measure is a recorded
				vote.
					.
		
